         Case 6:19-cv-01190-CL          Document 21       Filed 10/05/20     Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT

                               . FOR THE DISTRICT OF OREGON


 LISA V. ZARGHAMI,                                   Case No. 6: 19-cv-01190-CL

        Plaintiff,                                  ORDERFORPAYMENTOFATTORNEY
                                                    FEES PURSUANT TO EAJA
                     vs.

 COMMISSIONER,
 Social Security Administration,

        Defendant.



       Based upon the Stipulation of the parties, it is hereby ORDERED that attorney.fees in the

amount of $8,910.00 are hereby awarded to Plaintiff, pursuant to the Equal Access to Justice Act

(BAJA), 28 U.S.C. § 2412. Payment of this award shall be via check made payable to Plaintiff

and mailed to Plaintiff's attorneys at HARDER, WELLS, BARON & MANNING, P.C., 474

Willamette Street, Eugene, Oregon ~7401. Pursuant to Astrue v. Ratliff, 560 U.S. 586, 130 S. Ct.

2521, 2527 (2010), the award shall be made payable to Brent Wells, HARDER, WELLS, BARON

& MANNING, P.C., if the Commissioner confirms that Plaintiff owes no debt to the Government

through the federal treasury offset program. If Plaintiff has such debt, the check for a

funds after offset shall be made out to Plaintiff and mailed to counsel'

provided above. There are no costs or expenses to be paid~i
       Dated this -::;-· day o f e 2 ? / Z J ~ ~             ~


Proposed Order submitted by:
Brent Wells
HARDER, WELLS,BARON & MANNING,P.C.
474 Willamette Street, Eugene, OR 97401
(541) 686-1969
bwells@hwbm.net
Of Attorneys for Plaintiff
